Title: John Wilson to Thomas Jefferson, 3 June 1814
From: Wilson, John
To: Jefferson, Thomas


          Sir,  Washington City June 3d 1814
          Please to accept the enclosed, you were so good to examine the M.S., you will peruse it, I hope, with more satisfaction now it is in print. I thank you for having said the reformation would be desirable if it could prevail, because, I think, on reviewing the subject in a fairer form, you will be convinced, that admitting the custom is to change ey into ies or y preceded by a consonant, yet you will more cordially unite with me, as you would to reform an unreasonable law or custom of any kind. You know, sir, it is only by exercising our reason that prejudice can be dispelled & reformation effected.
          Yours very respectfullyJno Wilson
        